               Case 20-11371-PGH         Doc 34     Filed 02/26/20     Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION


 IN RE:
                                                     CASE NO.: 20-11371-PGH
 JEAN PASTENE GERVILUS                               CHAPTER: 13

      Debtor.
__________________________/


   RESPONSE TO DEBTOR’S MOTION TO VALUE AND DETERMINE SECURED
              STATUS OF LIEN ON REAL PROPERTY [DE 13]


       Creditor, U.S. Bank National Association. (“Secured Creditor”), by and through the
undersigned counsel, hereby files its Response to Debtor’s Motion to Value and Determine
Secured Status of Lien on Real Property [DE 13] and in support, respectfully states the following:
       1.      U.S. Bank National Association, holds a secured mortgage loan on property owned
by Debtor, located at 1200 SW 52nd Ave. #1-213, North Lauderdale, Florida 33068-4097.
       2.      On January 31, 2020, Debtor filed an Motion to Value and Determine Secured
Status of Lien on Real Property [DE 13] (the “Motion”) and in said Motion, the Debtor states the
value of the subject property is $69,280.00, as determined by Debtor’s research (Broward County
Property Appraiser).
       3.      Debtor’s Motion fails to provide a full interior and exterior appraisal completed by
a qualified real estate appraiser as a basis for the Debtor’s determination of the replacement value
of the subject real property.
       5.      Additionally, pursuant to the Order Denying Motion to Extend Stay [DE 32], there
is no automatic stay in this bankruptcy case. Creditor objects to any treatment through the
bankruptcy as the stay as been lifted.
       6.      This matter has been scheduled for hearing on March 2, 2020 at 1:00 PM.
       7.      U.S. Bank National Association, reserves the right to supplement and/or amend this
Response in the future.
       WHEREFORE, U.S. Bank National Association, respectfully requests that this Court
deny the Debtor’s Motion to Value and Determine Secured Status of Lien on Real Property, to




ALAW File No. 20-004303
               Case 20-11371-PGH          Doc 34     Filed 02/26/20     Page 2 of 3




allow Secured Creditor additional time to complete an interior/exterior appraisal, and awarding
any and all other relief that this Court deems just and appropriate.


                                                      /s/ Ella Roberts, Esq.
                                                      Ella Roberts, Esq.
                                                      FBN 0075943
                                                      813-221-4743

                                                      Albertelli Law
                                                      Attorney for Secured Creditor
                                                      PO Box 23028
                                                      Tampa, FL 33623
                                                      Facsimile: (813) 221-9171
                                                      bkfl@albertellilaw.com
                                                      Alternative: eroberts@albertellilaw.com




                                     CERTIFICATE OF SERVICE
ALAW File No. 20-004303
               Case 20-11371-PGH          Doc 34      Filed 02/26/20     Page 3 of 3




       I HEREBY CERTIFY that a true and correct copy of the foregoing Response to Debtor’s
Motion to Value and Determine Secured Status of Lien on Real Property was provided via
electronic mail to the parties on the attached service list, this 26th day of February, 2020.


SERVICE LIST

Debtor
Jean Pastene Gervilus
8101 SW 8th Ct.
North Lauderdale, FL 33068

Debtors’ Attorney
Edward M. Shahady
7900 Peters Road, Ste. B-200
Fort Lauderdale, FL 33324

Trustee
Robin R. Weiner
www.ch13weiner.com
POB 559007
Fort Lauderdale, FL 33355

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

                                                       /s/ Ella Roberts, Esq.
                                                       Ella Roberts, Esq.
                                                       FBN 0075943
                                                       813-221-4743

                                                       Albertelli Law
                                                       Attorney for Secured Creditor
                                                       PO Box 23028
                                                       Tampa, FL 33623
                                                       Facsimile: (813) 221-9171
                                                       bkfl@albertellilaw.com
                                                       Alternative: eroberts@albertellilaw.com




ALAW File No. 20-004303
